Name: Commission Regulation (EEC) No 3966/87 of 23 December 1987 extending the Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: communications;  Asia and Oceania;  trade policy;  international trade
 Date Published: nan

 30 . 12. 87 Official Journal of the European Communities No L 371 /55 COMMISSION REGULATION (EEC) No 3966/87 of 23 December 1987 extending the Community surveillance of imports of video tape recorders origi ­ nating in South Korea quently the surveillance regime should be extended to these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 ( 1 ) thereof, Having consulted the Committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 235/86 (3), amended by Regulation (EEC) No 4087/86 (4) extended until 31 December 1987 Community surveillance of imports of video tape recorders originating in South Korea ; Whereas the reasons which were the basis for Regulation (EEC) No 235/86 are essentially still valid and conse HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 235/86 the date '31 December 1987' is replaced by 31 December 1988 '. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987 . For the Commission Willy DE CLERCQ Member of the Commission (&gt;) OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 113, 30 . 4 . 1986, p. 1 . (3) OJ No L 29 , 4. 2 . 1986, p. 12 . h) OJ No L 371 , 31 . 12 . 1986, p. 59 .